         Case 3:17-cv-01104-VLB Document 129 Filed 07/31/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT



  IN RE:                                                        GENERAL ORDER
  COURT OPERATIONS UNDER THE EXIGENT
  CIRCUMSTANCES CREATED BY COVID-19




         W1fEREAS, the President of the United States has declared a national emergency, and
the Governor of the State of Connecticut has declared a public health emergency throughout the
State:
         WHEREAS. the U.S. Centers G.x Disease Control and Prcvcnlion has advised people to
take precautions in light of the COVID-19 virus (coronavirus) outbreak. and has noted that the
best way to prevent illness is to avoid being exposed to the virus, through. among other means,
social distancing;
         AND
         WHEREAS, the District Court continues to review its operations to identify measures
that will help slow the spread of the virus by minimizing contact between persons, while at the
same time preserving its core mission of serving the public through the fair and impatiial
administration of justice:


         IT IS HEREBY ORDERED, effective immediately. that:


         (1) All criminal jury lrials (and related jury selections) scheduled to commence prior to
             November 2, 2020, before any district or magistrate judge in any courthouse in the
             D.istrict of Connecticut, shall be continued pending further order of the Court. Judges
             may schedule criminal jury selections and trials to begin on or after November 2,
             20:20 in the hope that circumstances may permit them to proceed safely. In light of
             the large backlog of trial~ready cases, the lengthy periods of detention experienced by
             some defendants, and public health guidance about the need to avoid lengthy
             exposure to other persons in indoor spaces, priority will be given to sh01i trials
             involving defendants who have been detained 1hc longest;

         (2) Due to: the public health risks associated with summoning large groups of
             prospective jurors who \Vould be required to sit in close proximity to each other
             during jury selection and, if selected. during trial and deliberations; the Couti's
         Case 3:17-cv-01104-VLB Document 129 Filed 07/31/20 Page 2 of 2




            reduced ability to obtain an adequate spectrum of prospective jurors due to the
            public's perceptions of the risks associated with jury service; and the effect of the
            above public health recommendations on the availability of counsel and Court staff to
            be present in the courtroom; the time period of the coniinuances effectuated by
            paragraph 1 of this General Order will be excluded under the Speedy Trial Act. The
            Court specifically finds that the ends of justice served by ordering the continuances
            outweigh the best interests of the public and each defendant in a speedy trial, pursuant
            to 18 U.S.C. § 3161(h)(7)(A); and

         (3) Because they require fewer jurors and fewer persons in the courtroom (e.g .. U.S.
             Marshals), judges may, after considering both the interests of justice and the risks to
             public health in particular cases, conduct civil jury selections and trials beginning
             September L 2020. Priority will be given to sho1t civil trials. which may involve the
             use of safety measures being developed by the Court to protect jurors, litigants,
             counsel, Court staff~ and the public. Counsel who ·wish to propose a particular case
             for trial should file a joint motion for trial with the presiding judge.


                                                              SO ORDERED:

                                                                  s/Stefan R. Underhill
Dated:    7/ltf/202/J                                              , ---,   -
         Bridgeport, CT                                       Stc&u, R. Underhill
                                                              Chief United States District Judge
